[Cite as In re Application of Worthy, 136 Ohio St. 3d 142, 2013-Ohio-3018.]




                            IN RE APPLICATION OF WORTHY.
  [Cite as In re Application of Worthy, 136 Ohio St. 3d 142, 2013-Ohio-3018.]
Attorneys—Character and fitness—Recent felony-theft conviction and failure to
        disclose academic misconduct on law-school and bar-admission
        applications—Application to take the bar exam disapproved—Applicant
        may apply to take the July 2014 bar exam.
        (No. 2013-0421—Submitted May 8, 2013—Decided July 16, 2013.)
            ON REPORT by the Board of Commissioners on Character and
                         Fitness of the Supreme Court, No. 540.
                                  ____________________
        Per Curiam.
        {¶ 1} Michele Yulana Worthy of Beavercreek, Ohio, is a January 2013
graduate of the University of Dayton School of Law and has applied to register as
a candidate to sit for the February 2013 bar exam. Based on findings that she was
convicted of a fifth-degree-felony theft offense during her senior year in college
and that she had failed to disclose an incident of academic misconduct on her law-
school and bar-exam applications, the Board of Commissioners on Character and
Fitness recommends that we disapprove Worthy’s application for the February
2013 bar exam but permit her to reapply to take the July 2013 bar exam.1 We
adopt the board’s findings of fact but will allow her to reapply for the July 2014
bar exam.




1. It would not be possible for Worthy to apply for the July 2013 bar exam, since the registration
period has passed.
                             SUPREME COURT OF OHIO




                                      Facts
        {¶ 2} The admissions committee of the Greene County Bar Association
first interviewed Worthy on August 23, 2012, and issued a provisional report
recommending that her application be approved.        On October 31, 2012, she
applied to take the February 2013 bar exam. Because Worthy had been convicted
of a felony, however, Gov.Bar R. I(11)(D)(5)(a) required her to submit to a
review by the board in accordance with Gov.Bar R. I(12).
        {¶ 3} A panel of the board conducted a hearing on January 10, 2013. In
its report, the panel found that Worthy received her undergraduate degree from
the Ohio State University in the spring of 2009 and worked as an assistant teacher
for one year before beginning her law studies at the University of Dayton in the
fall of 2010.
        {¶ 4} During Worthy’s senior year of college, while she was supporting
herself and putting herself through school, she fell short on funds following an
illness that caused her to miss work. She and a friend planned to shoplift designer
jeans from a store and then sell them, but they were caught shoplifting by the
store’s security officers.
        {¶ 5} Worthy was represented by a public defender and as a first-time
offender entered into a diversion program. She was sentenced to community
service and one year of community control and was ordered to pay restitution of
$1,100. She completed 80 hours of community service, made restitution within
one year, and was released from community control. This offense has since been
expunged from Worthy’s record.
        {¶ 6} Worthy fully disclosed her felony conviction on both her
application to law school and her application to register as a candidate for
admission to the practice of law. She testified that she had never before done
anything like that and only later learned that her accomplice had previously
shoplifted at the same location and was on the store’s watch list. The panel found




                                        2
                                January Term, 2013




that Worthy was so ashamed of the incident that she lost her composure at times
during her testimony. She testified that she had not done anything wrong in the
three and a half years since that incident and that she had tried to give back to the
community by participating in philanthropic and community-service activities,
including going to Panama to assist with HIV testing and educational workshops.
Worthy stated that if she is faced with financial difficulties in the future, she will
not do something “crazy” like this. She also made it clear that her actions had
greatly disappointed her family and that she would never want to repeat them.
         {¶ 7} The panel next inquired about an incident of academic misconduct
that Worthy had revealed during her interview with the admissions committee of
the Greene County Bar Association. As an undergraduate, Worthy submitted a
paper for one of her courses that included material plagiarized from a website.
When asked why she had not reported this incident on her application to register
as a candidate for admission to the bar, she explained that she had not answered
yes to the question about warnings, academic probations, and similar occurrences,
because answering yes would require her to answer follow-up questions regarding
the incident and she had been unable to obtain the detailed information about the
sanction imposed by the school. She stated that she had intended to supplement
her application once she obtained that information, but that she had forgotten to
do so.
         {¶ 8} In making its provisional recommendation that Worthy’s
application be approved, the local bar association admissions committee had
considered her plagiarism and failure to disclose it on the application to register as
a candidate for admission to the bar. At the panel hearing, however, a panel
member noted that the National Conference of Bar Examiners character-and-
fitness-investigation summary included a page from Worthy’s application to the
University of Dayton School of Law on which the following question was asked:
“Have you ever been dropped, suspended, warned, disciplined, placed on



                                          3
                            SUPREME COURT OF OHIO




scholastic or disciplinary probation, expelled or requested to resign, or allowed to
resign in lieu of discipline from any high school, college, or university, or
requested or advised by any such institution to discontinue your studies therein?”
Worthy had answered no, although she testified that the Committee on Academic
Misconduct had told her that she “couldn’t have another incident of plagiarism”
and that she had understood this to mean that she was on academic probation. But
on further questioning by the panel, she stated that she did not remember
answering no to the question and that she could not explain her reason for having
done so. The panel noted that the question on the law-school application was
virtually identical to the question at issue on the application to register as a
candidate for admission to the bar. And since Worthy had admitted knowing that
she should have answered yes to the question on her application to register as a
candidate for admission to the bar, the panel found it difficult to believe that she
would not have understood that she should have answered yes to the law-school-
application question.
       {¶ 9} The panel found that Worthy had engaged in two instances of
dishonesty when faced with minor emergencies—shoplifting when she was short
on cash and plagiarizing when she fell behind in a college course. The panel also
found that she had intentionally failed to disclose her plagiarism on her
application to register as a candidate for admission to the bar. The majority of the
panel found, however, that the incidents of theft and plagiarism appeared to be
“isolated acts of dishonesty in the context of an individual who ordinarily follows
the rules.”   The majority further speculated that Worthy’s failure to timely
disclose her plagiarism revealed a lack of awareness of the professional conduct
expected of lawyers. Believing that Worthy had gained some maturity and a
better understanding of what is expected of persons in the legal profession, and
noting her responsible handling of her volunteer and paid employment during her
law-school career, the majority of the panel recommended that her character,




                                         4
                               January Term, 2013




fitness, and moral qualifications be approved. Citing Worthy’s tendency to cut
corners when under pressure, the short time that had passed since her felony
conviction, and her failure to disclose her plagiarism on two separate occasions,
the dissenting panel member voted to disapprove her current application and
permit her to reapply for the February 2014 bar exam.
       {¶ 10} The board’s findings of fact mirror those of the panel, but the
board was not convinced that Worthy understood the significance of her failure to
disclose and explain the circumstances of her academic probation on her law-
school application and her application to register as a candidate for admission to
the bar. The board found that Worthy was in her early 20s at the time of her
felony conviction, that she did not have a prior criminal record, that she had been
released from community control, and that the record of her conviction had been
expunged. But the board expressed concern that less than four years had elapsed
since her conviction.
       {¶ 11} While the board believed that Worthy had learned from her
mistakes and that she might be able to satisfy the character-and-fitness standards
in the near future, it found that she had failed to demonstrate that she currently
possesses the requisite character, fitness, and moral qualifications to be approved
for admission to the practice of law in Ohio. We agree.
                                   Disposition
       {¶ 12} An applicant to the Ohio bar must prove by clear and convincing
evidence that he or she “possesses the requisite character, fitness, and moral
qualifications for admission to the practice of law.” Gov.Bar R. I(11)(D)(1). “A
record manifesting a significant deficiency in the honesty, trustworthiness,
diligence, or reliability of an applicant may constitute a basis for disapproval of
the applicant.” Gov.Bar R. I(11)(D)(3).
       {¶ 13} In determining whether the record demonstrates such a deficiency,
we consider a number of factors, including an applicant’s failure to provide



                                          5
                             SUPREME COURT OF OHIO




complete and accurate information regarding his or her past; false statements by
the applicant, including omissions; and acts committed by the applicant involving
dishonesty, fraud, deceit, or misrepresentation. See Gov.Bar R. I(11)(D)(3)(g),
(h), and (i). Based upon Worthy’s failure to disclose her academic misconduct on
both her law-school and bar-admission applications and her relatively recent
felony-theft conviction, we agree that she has failed to sustain her burden at this
time.
        {¶ 14} Accordingly, we adopt the board’s finding that Worthy has failed
to prove that she currently possesses the requisite character, fitness, and moral
qualifications for admission to the practice of law in Ohio and disapprove the
pending application. However, we believe that with time, Worthy may be able to
prove that she meets the requisite qualifications, and we therefore permit her to
reapply for the July 2014 bar exam, at which time she will be subject to a new
character-and-fitness investigation.
                                                            Judgment accordingly.
        O’CONNOR, C.J., and PFEIFER, O’DONNELL, LANZINGER, KENNEDY,
FRENCH, and O’NEILL, JJ., concur.
                             ____________________
        Michele Yulana Worthy, pro se.
        Amy S. Boland, for the Greene County Bar Association.
                          ________________________




                                         6